Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 9 is objected to because of the following issues: the limitation “the bonding device comprises a bonding body pressing the flexible screen” is missing the appropriate preposition. In claim 9, “material same as that of” is grammatically incorrect. See below for suggested changes.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9-11 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 


Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but are moot in light of the new grounds of rejection detailed above.

The examiner has provided the applicant with suggested amendments that would overcome the prior art of record and the above rejections.  The suggested amendments are as follows:

Claim 1:
A bonding device for bonding an irregular-shaped curved cover plate and a flexible screen, wherein: the irregular-shaped curved cover plate comprises a first flat area and first arc hook areas formed by inwardly bending both sides of the first flat area for pressing the flexible screen, the bonding body comprises: an adsorption component adsorbing the flexible screen, the adsorption component comprises a plurality of sub-adsorption components arranged apart from each other; and an expansion component having a variable size and comprising a plurality of sub- expansion components arranged apart from each other, the sub-expansion components are made of rubber materials, each of the sub-expansion components is provided with an inflation hole to enable the expansion component to have a variable size; wherein: the adsorption component and the expansion component are cooperatively provided with a pressing surface having a shape matching with a shape of an inner surface of the irregular-shaped curved cover plate, the pressing surface has a second flat area and second arc hook areas corresponding to the first flat area and the first arc hook areas, respectively, the second arc areas each having an end portion, wherein the end portions of the second arc areas are directly below corresponding portions of the first flat area; the second flat area and the second arc hook areas cooperatively configured to adsorb the flexible screen, the expansion component has a normal state and an expanded state, in the normal state, a size of the pressing surface is less than a size of the inner surface of the irregular-shaped curved cover plate, and in the expanded state, the size of the pressing surface matches with the size of the inner surface of the irregular-shaped curved cover plate; the bonding body further comprises a support body supporting the adsorption component and the expansion component, the support body comprising a lateral extending body extending along the pressing surface and having a shape matching with , wherein each end portion of each of the second arc areas comprises at least a sub-adsorption component.

Claim 9:
The bonding device according to claim 1, wherein at least a portion of the lateral extending body is made of a material is the same as a material of the expansion component.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hou et al. (US 2017/0293194), directed to a flexible screen with a flat area and arc hook areas. The device for forming the screen does not have sub-adsorption components on each end of the second arc hook areas. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748